Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156562(45)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 156562
  v                                                                 COA: 332079
                                                                    Wayne CC: 15-009127-FH
  CORTEZ LAMON MACK,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of the National Rifle Association of
  America and the National Rifle Association of America Civil Rights Defense Fund to file
  a brief amicus curiae in support of the application for leave to appeal is GRANTED. The
  amicus brief submitted on October 30, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 1, 2017
                                                                               Clerk